DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 and 18 are pending.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 9/12/2022 is acknowledged.
Accordingly, claims 12-16 and 18 are withdrawn from consideration for being directed to non-elected subject matter. Claims 1-11 are currently under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “a modified NOT4 protein or homolog thereof” renders the claim indefinite because it is unclear whether the homolog thereof is referring to a homolog of NOT4 protein, or a modified protein, and what homology it must have to meet the limitation.  The recitation of “a modified activity level of NOT4 protein or homolog thereof” renders the claim indefinite because it is unclear whether the homolog thereof is referring to a homolog of NOT4 protein or a homolog of modified activity NOT4 protein, and what homology is must have to meet the limitation. The recitation of “a modified NOT4 gene or homolog thereof” renders the claim indefinite because it is unclear whether it is referring to a homolog of NOT4 gene or a homolog of a modified NOT4 gene, and what homology it must have to meet this limitation.  The recitation of “a modified level of expression of NOT4 gene or homolog thereof” renders the claim indefinite because it is unclear whether the homolog is referring to NOT4 gene or a modified expression of the homolog gene, and what homology it must have to meet this limitation.
Dependent claims 2-11 are rejected for same reason because they depend on claim 1.
Regarding claim 2, the recitation of “the modified level is a reduced level” renders the claim indefinite because “reduced” is a relative term, and it is unclear what level is considered as a reduced level without a reference. It is also unclear whether this “modified level” is referring to b or d in claim 1.
Regarding claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 5, the phrase "such as" and “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 6, the word “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Moreover, the recitation of “selected from 426…or 470 of SEQ ID NO: 2” renders the claim indefinite because a selection group recited in alternative does not have multiple members to be selected.
Regarding claim 7, the phrase "preferably", “more preferably” and “most preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 10, the term “homolog” renders the claim indefinite because it is unclear how much homology meets the limitation of NOT4 homolog gene or protein.   
Regarding claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 10 and 11 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Preissler et al (The EMBO Journal, Vol.34, No. 14, 2015, pages 1905-1924).
Preissler et al. disclose a yeast cell has NOT4 deleted (Δnot4), and is transformed with K0 or K12 reporter (page 1906, 2nd col., 3rd paragraph, lines 1-4). This disclosure meets the limitation of a fungal host cell having modified NOT4 gene, modified activity level of NOT4 protein, and modified level of expression of NOT4 gene of claims 1 and 4.  
Regarding claims 2, 3 and 10, since Δnot4 is a deletion strain, it inherently have reduced level of NOT4 compared to a wildtype yeast strain, and lacks a NOT4 protein.  
Regarding claim 5, it is interpreted that limitation following such as is not part of the limitation but just an example. As such, the K0 and K12 reporter meets the limitation of a heterologous protein.
Regarding claim 11, Preissler et al. disclose all yeast strains used in the study were isogenic derivatives of BY4741 and By4743 (page 1919, 2nd col., 1st paragraph), these strains are Saccharomyces cerevisiae.  
Claim(s) 1-4 and 10 is/are rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by Ohm (WO 2010/123350).
Ohm teaches identification of 200 genes in the genome of Schizophyllum commune that encode putative regulators (page 4, lines 1-3).  Ohm teaches a fungus/mushroom has an expression profile of a polypeptide that has been decreased, or has lower activity for the polypeptide than the parental fungus (page 13, 2nd paragraph). One of the putative regulator polypeptide comprises SEQ ID NO: 79, which has 30.2% homology with SEQ ID NO: 2 of the present invention (see alignment attached). Since the specification does not give a limiting definition for “homolog,” the fungus/mushroom that has decreased expression of SEQ ID NO: 79 meets the limitation of claims 1-4 and 10.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 10 and 11 of U.S. Patent No. 10,023,618. Although the claims at issue are not identical, they are not patentably distinct from each other because the method claimed in claim 1 of the ‘618 patent is accomplished by using a fungal host cell that has reduced NOT4 gene, protein and/or activity as claimed in claims 1-3 of the present application. The fungal host claimed in claim 1 of the ‘618 application is a Saccharomyces cerevisiae yeast cell, which is claimed in claims 4 and 11 of the present application. Claim 1 of the ‘618 patent also recites expressing heterologous protein albumin or a fusion in said host cell, which is also claimed in claim 5 of the present application.  Claim 9 of the ‘618 patent recites NOT4 is not expressed in the host cell, which is also claimed in claim 10 of the present application. Claims 10 and 11 of the ‘618 patent recite the wild type NOT4 comprises sequence SEQ ID NO: 2, whereas a mutant NOT4 is SEQ ID NO: 4, which is also claimed in claim 9 of the present application, and overlaps with the mutants recited in claims 6-8 of the present application because SEQ ID NO: 4 comprises a F426I mutation compared to wild type sequence SEQ ID NO: 2.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636